          Case 1:20-cv-00806-LY Document 29 Filed 06/21/21 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS                 21 J    21   f   3: tO
                                    AUSTIN DIVISION

INMOBILIARIA BUDA S. DE R.L. DE                   §
C.V.; INMOBILIARTA DONA LUCHA S.                  §
DER.L.DEC.V.,                                     §
                       PLAINTIFFS,                §
                                                  §
V.                                                §     CAUSE NO. 1:20-CV-806-LY
                                                  §
 SARAH ELLEN BROWN, CALEB                         §
 PRESTON, AND JENNIFER CAMPBELL,                  §
                DEFENDANTS.                       §


                                     FINAL JUDGMENT

       Before the court is the above-styled and numbered cause. On this date, the court rendered

an order dismissing Plaintiffs Inmobiliaria Buda S. de R.L. de C.V. and Inmobiliaria Dona Lucha

S. de R.L. de   C.V.'s claims against Defendants Sarah Ellen Brown, Caleb Preston, and Jennifer

Campbell with prejudice. As nothing remains to resolve, the court renders the following Final

Judgment pursuant to Federal Rule of Civil Procedure 58.

       IT IS    ORDERED that Brown, Preston, and Campbell are awarded costs of court.

       IT IS    FURTHER ORDERED that the case is hereby CLOSED.

       SIGNED this                 day of June, 2021.




                                                 TED STATES DISTRICT JUDGE
